Opinion by
Wright, J.,
Concurring in Part and Dissenting in Part:
I am willing to concur in the disposition of this appeal on the merits. However, I do not approve of the action of the majority in certifying the case to the Supreme Court. Whatever we may think of the decision in Bell Appeal, 396 Pa. 592, 152 A. 2d 731, and I am personally in accord with the realistic view expressed by Mr. Justice McBride, the fact remains that the majority opinion in the Bell case is presently the law of this Commonwealth. The instant appeal was originally filed in the Supreme Court, which tribunal entered an order remitting it to the Superior Court. That order unquestionably gives us jurisdiction, as the majority concedes. Si judicas, cognosce.